Citation Nr: 1021580	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  09-16 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for generalized social 
phobia, previously rated as chronic anxiety psychoneurosis.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March to December 
1977.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied an increased rating in 
excess of 50 percent for generalized social phobia, 
previously rated as chronic anxiety psychoneurosis.


FINDING OF FACT

The Veteran's service-connected psychiatric disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood without total 
occupational and social impairment.


CONCLUSION OF LAW

The schedular criteria for a disability rating of 70 percent 
for an acquired psychiatric disability have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.21, 4.130, 
Diagnostic Code 9403 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

The Court had also held that at a minimum, adequate VCAA 
notice in an increased rating claim required that VA notify 
the claimant that, to substantiate such a claim: 1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; 2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; 3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and 4) the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  The Veteran was provided notice consistent with 
Vazquez in May 2009.  

The Federal Circuit has overturned the requirement that VA 
provide notice that the claim could be substantiated by 
evidence of a disability's impact on daily life and that VA 
provide notice with regard to potential diagnostic code 
criteria (element 2).  Vazquez-Flores v. Shinseki, No. 08-
7150 (Fed. Cir. Sep. 4, 2009).  The generic first, third, and 
fourth elements of the veteran's court's decision were not 
disturbed by the Federal Circuit's decision. 

In a letter issued in July 2008, the RO notified the Veteran 
of the evidence needed to substantiate his claim for an 
increased rating.  The letter also satisfied the second and 
third elements of the duty to notify by informing the Veteran 
that VA would try to obtain medical records, employment 
records, or records held by other Federal agencies, but that 
he was nevertheless responsible for providing any necessary 
releases and enough information about the records to enable 
VA to request them from the person or agency that had them.  
He was informed that VA provided ratings based on the rating 
schedule and was given examples of the evidence he could 
submit.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  

The Veteran has substantiated his status as a veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claims, by the July 2008 letter.  The notice was provided 
prior to the initial adjudication of the claim.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R.  
§ 3.159(c), (d).  This "duty to assist" contemplates that VA 
will help a claimant obtain records relevant to his claim, 
whether or not the records are in Federal custody, and that 
VA will provide a medical examination or obtain an opinion 
when necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records from various 
federal agencies, and private medical records.  Additionally, 
the Veteran was provided a proper VA examination in August 
2008 to evaluate his disability.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Legal Criteria- Increased Rating

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2009).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski,  
1 Vet. App. 589 (1991).  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

Generalized social phobia, previously rated as chronic 
anxiety psychoneurosis, is evaluated under 38 C.F.R. § 4.130, 
Diagnostic Code 9403.  Under that diagnostic code, a 50 
percent evaluation is to be assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id. 

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id. 

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as gross impairment 
in thought processes or communication, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name.  Id. 

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Id. 

A GAF score of between 31 and 40 contemplates some impairment 
in reality testing or communication (e.g., speech at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work).  Id.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).



Analysis

In a September 1978 rating decision, the Veteran was granted 
service connection for chronic anxiety psychoneurosis with an 
initial 50 percent disability rating assigned, effective 
December 2, 1977.  In June 1979, the RO denied entitlement to 
an increased rating.  Most recently, the Veteran was denied 
entitlement to an increased rating and provided proper notice 
in July 1984.  

The Veteran submitted claim for an increased rating for 
chronic anxiety psychoneurosis in July 2008.  Therefore, the 
relevant focus for adjudicating the Veteran's claim is the 
period beginning with July 2007, one year prior to the 
Veteran's claim for an increase rating.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.   
38 C.F.R. § 4.130, Diagnostic Code 9411; Bowling v. Principi, 
15 Vet. App. 1, 11-14 (2001).

Throughout the relevant time period, the Veteran has endorsed 
symptoms of considerable anxiety, depressed mood, trouble 
communicating, irritability, fatigue, restlessness, and 
difficulty concentrating due to anxiety and worry.  He also 
reported physical symptoms of anxiety including muscle 
tension, hyperarousal, and nervous physical twitches.  

During an August 2008 VA examination, the Veteran reported 
that his psychiatric symptoms affected his interactions with 
his work supervisors.  He also reported that he did not have 
many friends and had difficulties developing and maintaining 
relationships due to his military experiences and resulting 
psychological disability.  A May 2009 evaluation from the 
Veteran's private psychologist specifically noted that the 
Veteran's anxiety disorder had become more severe over the 
past three years, with more suspiciousness towards others and 
a perseveration of perceived threats that have caused 
significant stress and impairment in the Veteran's 
interpersonal and occupational functioning.  

Statements from the Veteran's co-workers dated in April 2009 
report that he got upset very easily and could not adapt to 
change.  One co-worker, who stated that he had worked with 
the Veteran for 21 years, reported that the Veteran had 
"obsessive-compulsive tendencies," talked to himself under 
his breath, got upset very easily, and had been extremely 
anxious since moving to a temporary work space.  

The Veteran's wife and mother reported throughout the claim, 
including in August 2008 and April 2009 statements, that the 
Veteran's psychological symptoms had increased in severity 
over the previous years.  He was now more anxious, was more 
easily upset and had conflicts with other people more often.  
His wife reported in August 2008 that the Veteran was 
depressed, could not interact with others during family 
gatherings, did not have any friends or lost them easily.   
The Veteran's mother stated in April 2009 that the Veteran 
was unable to pay his own bills.  

Furthermore, the August 2008 VA examiner assigned a GAF score 
of 45 and the Veteran's private psychologist assigned a GAF 
score of 31 in the May 2009 evaluation.  Both scores are 
indicative of serious to major impairment.  DSM IV.  

This record shows serious impairment with deficiencies in the 
areas of work, and mood.  The VA examiner found concrete 
thinking and the reports of his co-workers also suggest 
deficiencies in this area.  Although the Veteran has reported 
satisfactory family relationships, his mother has reported 
immature responses when things did not go his way, and family 
members and co-workers have reported the need to calm him 
down.  His relationship with supervisors has been 
"conflicted."  There also appear to be deficiencies in the 
area of judgment, inasmuch as the private psychologist 
reported increased suspiciousness and "perseveration of 
perceived threats."  Based on the foregoing, the Board finds 
that the Veteran's psychiatric disability causes deficiencies 
in most of the areas needed for a 70 percent disability 
rating.  

As discussed above, a 100 percent rating contemplates total 
occupational and social impairment.  See Sellers v. Principi, 
372 F.3d 1318 (Fed. Cir. 2004), Mauerhan v. Principi, 16 Vet 
App 436 (2002).  Although he has significant impairment in 
most areas of social and occupational functioning, the 
Veteran is not totally impaired.  While he has reported 
conflicts with his supervisors at work, he reported to the 
August 2008 VA examiner that he had worked as a tax 
examination clerk for over 22 years and that his anxiety had 
minimal impact on his work.  The May 2009 private 
psychologist's evaluation confirmed that while the Veteran 
experienced conflicts with co-workers and supervisors, he had 
in fact been able to maintain the same employment during the 
entire course of this appeal.  

The Veteran also reported during the 2008 VA examination that 
he had a good relationship with his wife and that, although 
he did not interact socially very often, he did engage in 
social interactions with co-workers during work.  In an April 
2009 statement, his co-worker reported that she and the 
Veteran got along and she talked to him and helped calm him 
down when he got upset or anxious at work.  He reported 
during the May 2009 private psychologist evaluation that he 
was married to his wife of 19 years and that she was one of 
the people he relied on most.  

Finally, there is no evidence of record of deficiencies in 
thought process or judgment, the Veteran denied suicidal and 
homicidal ideations, and there was no evidence of psychosis 
found by either the VA examiner or the private psychologist.  

As the record does not demonstrate total social and 
occupational impairment, a 100 percent disability rating is 
not warranted. 

Extraschedular Considerations

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321 (2009).  The threshold factor 
for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service- 
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.

The Board finds that the rating criteria contemplate the 
Veteran's disability.  The Veteran's generalized social 
phobia manifested by symptoms causing social and occupational 
impairment.  These manifestations are contemplated in the 
rating criteria.  The rating criteria are therefore adequate 
to evaluate the Veteran's disability and referral for 
consideration of extraschedular rating is, therefore, not 
warranted.

Total Disability Due to Individual Unemployability (TDIU)

The Court has held that TDIU is an element of all appeals of 
an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  TDIU is granted where a Veteran's service connected 
disabilities are rated less than total, but they prevent him 
from obtaining or maintaining all gainful employment for 
which his education and occupational experience would 
otherwise qualify him.  38 C.F.R. § 4.16 (2009).  

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2001) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  The Federal Circuit has held that a claim 
for TDIU is not raised unless the Roberson elements are 
present.  Jackson v. Shinseki, No. 2009-7015 (Fed. Cir. Nov. 
25, 2009).  

In this case there is no evidence of unemployability.  While 
the Veteran has reported conflicts with his supervisors and 
co-workers, he has not stated or provided any evidence that 
he is unemployed or unemployable.  The Veteran has remained 
gainfully employed at all times during this appeal and there 
is no evidence that he will not be able to remain so.  


ORDER

An increased rating of 70 percent for generalized social 
phobia, previously rated as chronic anxiety psychoneurosis, 
is granted.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


